Citation Nr: 0948507	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  02-06 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the Veteran's intercostal neuralgia.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Matthew F. Carmody, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from March 1979 to March 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's 
post-operative scar.  In April 2002, the RO established 
service connection for a hiatal hernia; assigned a 10 percent 
evaluation for that disability; and effectuated the award as 
of June 11, 2001.  In August 2002, the Veteran was afforded a 
videoconference hearing before a Veterans Law Judge.  In June 
2003, the Board remanded the issues of entitlement to an 
increased evaluation for the Veteran's post-operative scar 
and an initial evaluation in excess of 10 percent for his 
hiatal hernia to the RO for additional action.  

In November 2003, the RO granted service connection for 
intercostal neuralgia; assigned a 20 percent evaluation for 
that disability; effectuated that award as of June 11, 2001; 
denied an earlier effective date for the award of service 
connection for a hiatal hernia; and denied a total rating for 
compensation purposes based on individual unemployability.  
In July 2004, the RO effectuated the award for service 
connection for intercostal neuralgia as of March 30, 1982.  
In December 2004, the RO determined that its April 2002 
rating decision was clearly and unmistakably erroneous in 
effectuating the award of service connection for the 
Veteran's hiatal hernia as of June 11, 2001, and effectuated 
the award as of March 30, 1982.  In July 2005, the Board 
denied both an increased evaluation for the Veteran's 
post-operative scar and an initial evaluation in excess of 10 
percent for his hiatal hernia and remanded the issues of an 
initial evaluation in excess of 20 percent for his 
intercostal neuralgia and a total rating for compensation 
purposes based on individual unemployability to the RO for 
additional action.  
In July 2006, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In 
November 2006, the Board denied an initial evaluation in 
excess of 20 percent for the Veteran's intercostal neuralgia 
and a total rating for compensation purposes based on 
individual unemployability.  In January 2007, the Veteran 
files a Motion for Reconsideration of that portion of the 
Board's November 2006 decision which denied a total rating 
for compensation purposes based on individual 
unemployability.  In July 2007, the Board denied the 
Veteran's Motion for Reconsideration.  The Veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  
 
In July 2008, the Court granted the Parties' Joint Motion for 
Remand; vacated the November 2006 Board decision; and 
remanded the Veteran's appeal to the Board.  In March 2009, 
the Board remanded the Veteran's appeal to the RO for 
additional action.  

This appeal is REMANDED to the RO.  The Department of 
Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  


REMAND

In its March 2009 Remand instructions, the Board directed 
that:

1.  The RO should schedule the Appellant 
for a VA examination to determine whether 
side-effects of medication, including 
drowsiness, taken for his 
service-connected intercostal neuralgia 
make him unemployable or otherwise cause 
marked interference with his 
employability.  The claims folders should 
be made available to the physician for 
review in connection with the 
examination.  In particular, the examiner 
is requested to provide an opinion 
concerning the impact of the side-effects 
of medication, including drowsiness, 
taken for his service-connected 
intercostal neuralgia on his ability to 
work at any occupation (i.e., manual 
and/or sedentary type).  Moreover, the 
examiner should discuss all 
impairment/symptoms caused by the 
service-connected intercostal neuralgia 
and state the impact that these 
symptoms/impairment has on his ability to 
work.  A complete rationale for all 
opinions expressed should be provided.

In June 2009, the Veteran was afforded the requested VA 
examination.  The examiner opined that:  

The Veteran cannot perform work requiring 
lifting more than 5 to 10 pounds without 
exacerbating the pain in his chest wall.  
He can, however, perform desk type work.  

The opinion does not address "the impact of the side-effects 
of medication, including drowsiness, taken for [the 
Veteran's] service-connected intercostal neuralgia on his 
ability to work at any occupation (i.e., manual and/or 
sedentary type)."  While acknowledging that the RO attempted 
to comply with the Board's remand instructions, the Court has 
held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination to determine whether 
side-effects of medication, including 
drowsiness, taken for his service- 
connected intercostal neuralgia make him 
unemployable or otherwise cause marked 
interference with his employability.  In 
addressing this question, the examiner 
should list all side effects from the 
medication the Veteran takes for his 
service-connected intercostal neuralgia.  
Additionally, the examiner is requested 
to provide an opinion concerning the 
impact of the side-effects of medication, 
including drowsiness, taken for his 
service- connected intercostal neuralgia 
on his ability to work at any occupation 
(i.e., manual and/or sedentary type).  

Moreover, the examiner should discuss all 
impairment/symptoms caused by the 
service-connected intercostal neuralgia 
and state the impact that these 
symptoms/impairment has on his ability to 
work.  

A complete rationale for all opinions 
expressed should be provided.  The claims 
file must be made available to and 
reviewed by the examiner.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal, to include consideration of 
referral for an extra-schedular 
evaluation pursuant to 38 C.F.R. § 
3.321(b) for his intercostal neuralgia.  
If any decision remains adverse to the 
Veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).   

